DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed January 8, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature document.  It has been placed in the application file, but the information regarding the documents within the non-patent literature documents section of the information disclosure statement has not been considered.
Drawings
The examiner would like to note that based on the language of claims 26-45, the claims are drawn to the unillustrated embodiment discussed in Paragraph 49 of the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocking member and the mechanical structure connecting the blocking member to the structure in Figure  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 26-28, 33, 39, 40, 42, and 44 are objected to because of the following informalities:  
In regards to claim 26, line 13, the phrase “a second output shaft position” should be changed to “and a second output shaft position,” and in lines 14, 15, and 25, each instance of the word “or” should be changed to “and” because the 
In regards to claim 27, line 2, the phrase “the actuator” should be changed to “the linear actuator” so as to coincide with the language used in claim 26.
In regards to claim 28, line 3, the phrase “driving power” should be changed to “power.”
In regards to claim 33, each instance of the word “sensor” should be changed to “first sensor” so as to correspond with the language used in claim 39.
In regards to claim 39, line 3, the phrase “the actuating signal” should be changed to “an actuating signal.”
In regards to claims 40, 42, and 44, each instance of the phrase “input shaft” should be changed to “output shaft.”
 	Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) Based on the language of the claims, it is clear that the claims are drawn to the unillustrated embodiment including a blocking member discussed in Paragraph 49 of the specification.  Paragraph 49 does not provide an adequate description of the embodiment including the blocking member of US Patent 5,085,475, such that one can ascertain which components of applicant’s device are included and excluded from the embodiment discussed in Paragraph 49 and how the blocking member is mechanically incorporated into the mechanism shown in the drawings and discussed in the remainder of the specification.  The claims have been examined as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 26, 27, 31, 33, 37-40, 42, and 44, it is unclear which structure of the device in Figure 5 applicant considers as the “input shaft” and the “output shaft.”  Specifically, the specification refers to shaft 412 as the output shaft, however, the language of the claims suggest that the recited input shaft is equivalent to 
Claim 28 recites the limitation "driving power" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the driving power in line 3 is equivalent to the power recited in line 2 of the claim and in line 7 of claim 27, and will be examined as such.  See claim objection above.
Claim 39 recites the limitation "the actuating signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29-31, 33, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowder et al. (US Pub. No. 2011/0047874).
In regards to claims 26 and 31, Lowder et al discloses an exit device, comprising: a mounting assembly 14; a pushbar 16 movably mounted to the mounting 
In regards to claims 29 and 35, Lowder et al. discloses that the linear actuator comprises a rotary motor (considered a rotary motor because of threaded shaft 32 and threaded nut within the motor, Paragraph 120).
In regards to claim 30, Lowder et al. discloses that the motor is a stepper motor (Paragraph 120).
In regards to claim 33, Lowder et al. discloses an exit device, comprising: a latchbolt 18 having an extended position (position corresponding to the position of the components in Figure 6) and a retracted position (position corresponding to the 
In regards to claim 36, Lowder et al. discloses that the motor is a stepper motor (Paragraph 120), and wherein the driving power comprises a series of electrical pulses (Paragraphs 25, 29, 60, 90, 101, 124, and 125).
In regards to claim 37, Lowder et al. discloses an output shaft 54 coupled with the blocking member, and a link 38 coupled with the output shaft, wherein the spring is engaged between the link and the input shaft (engaged between the link and pin 42 at an end of the input shaft, Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowder et al. (US Pub. No. 2011/0047874) in view of Schmidt (US Pub. No. 2008/0295550).  Lowder et al. discloses the exit device as applied to claim 33 above, but fails to disclose a second sensor configured to transmit a stop signal in response to the input shaft reaching the end position, and the controller is configured to terminate transmission of an actuating signal in response to receiving the stop signal.  Schmidt teaches a linear actuator 9 having an input shaft 10 whose end position (Figure 2) is detected by a switch or sensor 13 (switch 13 is considered as a sensor since it is “a device that responds to a physical stimulus (such as heat, light, sound, pressure, magnetism, or particular motion) and transmits a resulting impulse (as for measurement or operating a control)” as defined by Merriam-Webster’s Dictionary) configured to transmit a stop signal in response to the input shaft reaching the end position (Paragraph 21), and wherein a controller (inherent controlling circuitry, Paragraphs 21 and 25) is configured to terminate transmission of an actuating signal in response to receiving the stop signal (terminates transmission for linear actuator to operate or actuate with a certain pole orientation, Paragraphs 21 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s .
Allowable Subject Matter
Claims 27, 28, 32, 34, and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 40-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 27, 32, 34, 38, and 40.
In regards to claim 27, Lowder et al. (US Pub. No. 2011/0047874) fails to disclose that movement of the pushbar from the projected position toward the depressed position causes a sensor to send a request signal to a controller such that in response to the request signal, the controller selectively powers the linear actuator to retain the blocking member in the blocking position for a predetermined delay time and to thereafter move the blocking member to the blocking position.  The sensor 80 of Lowder et al. senses the position of the input shaft as the linear actuator moves the shaft, and is not actuated by movement of the pushbar to send a signal to the controller to power or begin actuation of the linear actuator.  Furthermore, the controller does not 
In regards to claims 32 and 38, Lowder et al. (US Pub. No. 2011/0047874) discloses a housing 50 mounted to the mounting assembly and including a first longitudinal slot 58, with the link including a second longitudinal slot 43, the input shaft comprising an opening 51, and a pin 42.  Lowder et al. fails to disclose that pin 42 extends through the first longitudinal slot (Figure 4).  The examiner can find no motivation to modify the device of Lowder et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 34, Lowder et al. (US Pub. No. 2011/0047874) fails to disclose that the controller is configured to delay transmission of the driving power for a predetermined delay time following receipt of the request signal.  The sensor 80 of Lowder et al. senses the position of the input shaft after the driving power is already transmitted to the linear actuator.  The examiner can find no motivation to modify the device of Lowder et al. without employing improper hindsight reasoning and without destroying the intended operation of the device.
In regards to claim 40, Lowder et al. (US Pub. No. 2011/0047874) fails to disclose that a request signal is transmitted from sensor 80 in response to movement of the pushbar form the outer state to an inner state, with a delay timer initiated in response to the request signal, and an expiration of the delay timer occurring and causing power to be supplied to actuator 30 to thereby cause the actuator to move an 
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 16, 2022